2022 IL App (1st) 211000 -U
                                          No. 1-21-1000
                                         March 14, 2022
                                                                                     First Division
NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________
                                             IN THE
                              APPELLATE COURT OF ILLINOIS
                                        FIRST DISTRICT
______________________________________________________________________________
                                                              )   Appeal from the Circuit Court
IN RE THE MARRIAGE OF                                         )   of Cook County, Illinois County
                                                              )   Department, Domestic
SOFIA PATEL,                                                  )   Relations Division
                                                              )
       Petitioner-Appellee,                                   )   No. 2019 2019 D 6716
                                                              )
   v.                                                         )   The Honorable
ATIK PATEL,                                                   )   Abby Fishman Romanek
                                                                  Judge Presiding.
       Respondent-Appellant.



       JUSTICE WALKER delivered the judgment of the court, with opinion.
       Justice Pucinski and Justice Coghlan concurred in the judgment.

                                             ORDER
¶1    Held: The trial court did not abuse its discretion by denying a motion for continuance
      made on the date of trial, or granting an attorney’s motion for leave to withdraw, filed
      less than 21 days prior to trial, where the client did not oppose the motion and
      represented himself in settlement negotiations prior to the filing of the motion. Where
      the appellant is not prejudiced by an erroneous evidentiary ruling, the appellate court will
      not reverse a judgment. We find that the evidence supports extension of the order of
      protection and was sufficient to support the order for supervised visitation with the minor
      child. The trial judge’s failure to obtain Atik’s express consent to the ex parte discussion,
      as required by Cook County rules, amounts to harmless error.
No. 1-21-1000

¶2      Sofia Patel filed a petition for dissolution of her marriage to Atik Patel. The trial judge

held an evidentiary hearing and entered an order that adopted the terms to which the parties agreed

in their negotiations. On appeal, Atik argues the trial judge erred by (1) letting his attorney

withdraw; (2) allowing the guardian ad litem’s report into evidence; (3) allowing hearsay into

evidence; (4) extending an order of protection; (5) extending supervision for Atik’s visits with his

son; (6) engaging in an ex parte discussion with Sofia’s attorney; and (7) denying Atik’s right to

due process.

¶3      We find no abuse of discretion in the judge’s evidentiary rulings and the decision to permit

Atik’s attorney to withdraw. The record sufficiently supports the extensions of the orders of

protection and supervision. Because Atik knew about the ex parte meeting before it began and a

court reporter transcribed the non-prejudicial discussion, we find no grounds for reversal. The

judge afforded Atik due process. Accordingly, we affirm the trial court’s judgment.

¶4                                      I. BACKGROUND

¶5      Sofia and Atik married in 1996, and they had two children: a daughter, Mehreen, born in

2004, and a son, Zaid, born in 2009. Sofia filed for dissolution of the marriage in 2019, and the

court appointed David Sternfield to act as guardian ad litem for the children. On June 3, 2021, the

judge entered an order of protection barring Atik from contacting Mehreen.

¶6      On July 6, 2021, about two weeks before the date set for trial, Atik’s attorney, Jonathan

Merel, filed a motion for leave to withdraw as counsel due to irreconcilable differences. Atik

responded by filing an appearance indicating his intention to represent himself. On July 17, 2021,

two days before trial, Sternfield filed a report with recommendations for the allocation of parental

responsibilities.




                                                -2-
No. 1-21-1000

¶7     The trial judge held the hearing on July 19, 2021, via Zoom, with the parties, their

attorneys, and the court reporter all present. The judge first asked Atik and Merel to address the

motion for leave to withdraw. Merel explained:

       “Atik Patel has been acting as his own attorney since we left Your Honor's

       courtroom. He has had settlement discussions with [Sofia’s attorney]. He has had

       exchanges of drafts, redlines. My office has been *** on the outside looking in

       since then.”

¶8     Atik did not object to the motion for leave to withdraw. He told the court he had contacted

Merel repeatedly seeking the complete file for the case. Merel assured the court that Atik received

a copy of “every piece of paper that’s exchanged in this case.”

¶9     The judge stated:

       “Merel’s law firm was the eighth attorney hired by Mr. Atik in this case, which was

       filed in 2019. It's a three-year-old case, which has been set for trial for likely at least

       a year ***.

       And when Mr. Merel came in, I informed him that he was a number of attorneys

       in. *** I told him that I wasn't likely going to let him out. I told him *** that there

       was no chance that the trial was going to be continued. So, I told Mr. Patel that as

       well.

       *** I think we are close [to] agreement. *** Mr. Merel is going to be granted leave

       to withdraw. Mr. Patel is in.

        It is my understanding that there aren’t really any documents that he is in actual

       need of for purposes of going to trial, should we need to try this case today, but any

       documents that you need are going to [be] made available to you because [Sofia’s

                                                  -3-
No. 1-21-1000

         attorney] Mr. Husain likely has them. Mr. Sternfield likely has them, the Court has

         them, and Mr. Merel has provided them.”

¶ 10     One of the attorneys working for Merel agreed to assist Atik as standby counsel. Sofia’s

attorney presented to the judge a proposed order, labeled an agreed order, setting out the terms to

which the parties had tentatively agreed. The judge asked Atik about each term of the agreement.

Atik agreed to all terms, including the provision for no contact with Mehreen and supervision for

his visits with Zaid. Atik asked the judge to vacate the order of protection. The judge stated she

would address the order of protection separately, after allocating parental responsibilities and

resolving the financial issues. Atik insisted that his agreement to all other terms depended upon

the end of the order of protection. Sofia asked the judge to leave the order of protection in place.

Atik then “retract[ed] all the points” to which he had agreed. The judge proceeded immediately to

trial.

¶ 11     Sofia called Sternfield as her witness. Atik objected to Sternfield’s report as untimely

because Sternfield distributed it only two days before trial. The judge admitted the report into

evidence.

¶ 12     Sternfield’s testimony echoed his report. Due to Atik’s estrangement from Mehreen, he

recommended joint counseling for them with Joanne Smith. Sternfield recommended extension

of the order of protection for Mehreen. Sternfield wrote in his report:

         “I have witnessed erratic and irrational behavior by Atik. For example, on July 28,

         2020, I called Atik, and he screamed at me ‘you are acting like a god.’ He was

         screaming at me. He didn’t want me to help his daughter with her google. He told

         me I was playing God despite me telling him that I was just looking out for his

         childrens’ best interest. He asked me repeatedly if I wanted to be their father.

                                                 -4-
No. 1-21-1000

       ***

       On May 3, 2020, I spoke with Mehreen, and she was upset by the text messages

       sent by her dad. I spoke with Joanne Smith who said dad was rude and spoke to her

       in an unacceptable manner and she is concerned about dad being near children for

       fear of emotional abuse.

       On April 24, 2021, I received a call from Mehreen. She told me that her dad called

       her boss *** and told him that [her work] is the cause for her estrangement from

       her dad and that she should not work there; Mehreen’s boss replied that Mehreen

       had a right to work there. Atik then threatened to come to [Mehreen’s workplace]

       on 4/25/21. Mehreen was upset and scared about Atik coming to her place of work.

       On May 25, 2021, Atik emailed Mehreen saying, ‘You’re nothing for me anymore’

       ‘You’re not allowed to be my daughter’ ‘Stop contacting [Sternfield], I am not

       paying for you to speak with him.’”

¶ 13   Sternfield testified that Mehreen showed him an email she received from Atik. The judge

admitted a copy of the email into evidence over Atik’s objection. The email says:

       “Once you turn 18 in March remove my name from your records. I don’t want to

       associate with you or anything you do. ***

       You are a huge disappointment for me and what you did knowingly or unknowingly

       is gravest sin for a Muslim. I will not forgive you in my life for that. I feel ashamed

       to tell anyone I had a daughter. ***

       *** You have *** fought against me *** by testifying against me, giving my emails

       to that man illegally and falsely accused me of violence and abuse ***. This is the

       gravest sin a child can do against a parent, and I cannot ever forgive you for that.”

                                                -5-
No. 1-21-1000

¶ 14   Atik objected to testimony about Sternfield’s conversations with Mehreen as hearsay. The

judge overruled the objection. Atik particularly objected that the evidence regarding what Mehreen

said about the workplace incident constituted compound hearsay. The judge overruled the

objection.

¶ 15   Sternfield’s report also recommended extension of the order for supervision of Atik’s visits

with Zaid. According to the report, Zaid wanted to see Atik, but Zaid said, “If Pat [the supervisor]

is not there, it would be bad.” Sternfield wrote:

       “Throughout my appointment in the case, Atik has exhibited volatility and

       instability with respect to the management of his anger and in regard to acting in

       the best interest of his children. When Atik’s parenting time was unsupervised, on

       two separate occasions, Atik returned Zaid to So[f]ia early due to his inability to

       manage his anger toward Zaid. Without supervised parenting time, I am concerned

       Atik will continue to disparage So[f]ia and Mehreen to Zaid and continue to exhibit

       issues with anger management.

       ***

       [Zaid] is worried that if he gets to his dad’s his dad will start screaming at him; Zaid

       is glad that Atik lives in an apartment instead of house because ‘neighbors could

       hear his screaming.’

       ***

       Zaid is currently suffering from headaches as a result of the stress created by seeing

       his father even in a supervised parenting time setting.

        ***



                                                -6-
No. 1-21-1000

       On May 4, 2020 when I spoke with Zaid, he told me, his dad told him he and his

       sister were disappointments. Zaid said his dad spoke to him about his mom owing

       his dad money, his mom stealing from his dad ***.”

¶ 16   At the Zoom hearing, Sternfield closed by stating: “[Atik] has shown himself to be unable

to control his behavior when he’s with his child. And the behavior that he exhibits in front of his

child when not supervised is problematic and upsetting, not in the child’s best interest, and to the

point that -- that supervision is required”

¶ 17   Atik admitted that he spoke to Mehreen’s boss in April 2021, but he called only to ask

whether Mehreen worked during school hours, and the boss said Atik could come speak with the

manager about the problem. Atik admitted he told Sternfield he should not listen to Mehreen’s

complaints. Atik did not remember whether he sent Mehreen the emails admitted as exhibits, but

he may have sent emails with messages to the same effect. The following exchange occurred on

cross-examination of Atik:

       “Q.· Did you ever email M[eh]reen saying that there’s no relationship between the

       two of you?

       A. *** [I]t is obvious to everyone that there was no relationship ***. I don’t actually

       remember what *** I said or something, but yeah. I did say that there's no

       relationship left.· Yes.

       ***

       Q. Okay. Did you say, once you turn 18 in March remove my name from your

       records?




                                                -7-
No. 1-21-1000

       A. I don’t know, but I think it makes sense that she should not have *** my name

       associated with that because that's what I feel. She doesn't want anything to do with

       me, so I feel like, yeah, it is clear that she should not have my name.

       Q. So you want her to change her last name, right?

       A. I believe *** it will be perfectly fine for me.”

¶ 18   Atik argued that he had not emotionally abused his children. The judge said:

        “Mr. Patel, you have no idea what emotional abuse is. *** You're blaming

       everybody else for your own issues, and it’s a problem. You’re blaming JoAnne

       Smith, you’re blaming your daughter, you’re blaming your son, you're blaming Mr.

       Sternfield especially, and you’re blaming your lawyers, and that’s just not working.

       ***

       *** You don’t see things as emotional abuse, which are clearly emotional abuse,

       clearly emotional abuse for your daughter. The allocation judgment as discussed

       previously is going to be entered. The order of protection for plenary two years is

       granted.”

¶ 19   The judge then started to address financial issues. Atik indicated he did not understand the

proceeding that the judge termed a “binding pre-trial.” The judge suggested Atik could enter a

breakout room with standby counsel so that counsel could explain the procedure. Atik agreed and

entered a breakout room, leaving the judge, Sofia, Sofia’s attorney, and the court reporter in the

main meeting. The judge discussed the negotiated financial settlement with the attorney in a brief

discussion the court reporter transcribed. The transcript reads:

       “THE COURT: What was the number, Naveed? You were at 143. He's at 147.



                                                -8-
No. 1-21-1000

      MR. HUSAIN: He was at 137 for income.

      THE COURT: That's what I meant.

      MR. HUSAIN: Yeah.

      THE COURT: So, for -- if he agreed to 142 --

      MR. HUSAIN: Yeah.

      THE COURT: -- then we're done.

      MR. HUSAIN: You know, it -- what it comes down to, Your Honor, is, we have

      the two houses – or there’s three houses. So, one would be allocated to wife.

      THE COURT: Yeah.

      MR. HUSAIN: One would -- two of them would be allocated to him.

      THE COURT: Uh-huh (affirmative).

       MR. HUSAIN: And it basically equals out except for a $6,000 payment from Sofia

      to him. So our position was, we will let go of the $120,000 of dissipation and just

      pay my client a few thousand dollars and not have my client pay him anything, and

      we would’ve called it a day.· So that was kind of our position.· And then, I think

      the other, too, is that when it comes to adding up maintenance and child support

      plus her $40,000 income, it actually comes out to 33-66 -- or 67 for split of

      extracurricular and all that other stuff. He was at 50-50.

      THE COURT: I thought we were closer to 60-40? Oh, 33 -- oh.

      MR. HUSAIN: Yeah. Thirty -- yeah. If we add up both of their incomes, he has 66

      percent of the total income for pro rata share of expenses and stuff like that.




                                              -9-
No. 1-21-1000

       THE COURT: All right. You had in yellow or something about him paying to

       SDU, which is the only way I think we should do it.

       MR. HUSAIN: Yeah.

       THE COURT: I mean, I would just -- you know, I’m certainly recommending that

       it go through SDU.

       MR. HUSAIN: Absolutely.

       THE COURT: And we -- you do it by separate order, for sure. Why don't you work

       on the -- work on getting --

       MR. HUSAIN: Oh --

       THE COURT: -- while they’re --

       MR. HUSAIN: -- the OP entered.

       THE COURT: No. The -- on the OP.

       MR. HUSAIN: Yeah. I’ll -- let me -- I'll finish the OP, Your Honor.

       THE COURT: Do that right now as soon as you can because I --

       MR. HUSAIN: Yeah.

       THE COURT: -- the sheriff’s office is difficult.

       MR. HUSAIN: Sure.

       (Whispered conversation.)”

¶ 20   After Atik returned to the main meeting, he agreed to maintenance in accord with statutory

guidelines based on his income of $142,000 per year and ascription to Sofia of $40,000 per year.

Sofia also accepted the proposal, although $40,000 greatly exceeded her actual annual income




                                             - 10 -
No. 1-21-1000

since the onset of the pandemic, which caused her to close her nail salon. The parties also agreed

to the proposed allocation of bank accounts and other assets.

¶ 21   On July 19, 2021, the attorneys prepared an order at the conclusion of the Zoom hearing,

and the judge signed. The order said:

       “This cause coming to be h[e]ard on the agreement of the parties, *** BASED

       UPON THE STIPULATION OF THE PARTIES, THE COURT FINDS: *** The

       parties have reached an agreement on the child related issues in this cause ***.

       ***

       *** Each party represents and acknowledges that he or she has fully read this

       Agreement, consulted with each other, carefully considered same, and have signed

       and executed same after such consultation, that the signing of this Agreement is

       free and without force *** and that each party signed same with the full knowledge

       of said parties’ rights, obligations, and responsibilities.”

¶ 22   A few days later, the judge vacated the order entered on July 19, 2021, and entered an

amended order, dated July 26, 2021, without the language of agreement, but otherwise retaining

the terms of the original order. Atik now appeals.

¶ 23                                       II. ANALYSIS

¶ 24   Atik argues that the trial judge erred by (1) allowing his attorney to withdraw; (2) admitting

Sternfield’s report into evidence; (3) allowing hearsay into evidence; (4) extending the order of

protection; (5) extending the order for supervision of Atik’s visits with Zaid; (6) discussing the

case with Sofia’s attorney ex parte; and (7) depriving Atik of due process. Sofia has not filed a

brief in this appeal. We decide the issues on the basis of the record and Atik’s brief. See First

Capitol Mortgage Corp. v. Talandis Construction Corp., 63 Ill.2d 128 (1976).

                                                - 11 -
No. 1-21-1000

¶ 25                                A. Attorney’s Withdrawal

¶ 26   This court will not overturn a decision on a motion for leave to withdraw unless the trial

court abused its discretion. In re J.D., 332 Ill. App. 3d 395, 404 (2002). An abuse of discretion

occurs when no reasonable person would take the view adopted by the trial court. In re Marriage

of Heroy, 385 Ill. App. 3d 640, 651 (2008). Supreme Court Rule 13(c) provides:

       “An attorney may not withdraw his appearance for a party without leave of court

       and notice to all parties of record. Unless another attorney is substituted, he must

       give reasonable notice of the time and place of the presentation of the motion for

       leave to withdraw ***. Such notice shall advise said party that to ensure notice of

       any action in said cause, he should retain other counsel therein or file with the clerk

       of the court, within 21 days after entry of the order of withdrawal, his

       supplementary appearance.” Ill. S. Ct. R. 13(c) (eff. July 1, 2017).

¶ 27   The judge allowed Merel to withdraw, although Merel filed his motion for leave to

withdraw only 13 days before trial. Not all failures to allow the 21-day transition period amount

reversible error. To determine whether a failure constitutes a reversible error, this court has

considered the particular facts and circumstances surrounding the motion to withdraw. In re

Marriage of Pavlovich, 2019 IL App (1st) 172859, ¶ 19. Atik represented himself in negotiations

with Sofia’s attorney for some time before Merel filed the motion for leave to withdraw. Atik did

not object to Merel’s request to withdraw; he argued only that he needed Merel’s entire file. In

view of Atik’s substantial work pro se before Merel sought leave to withdraw and Atik’s decision

not to oppose the motion, we find the judge did not abuse her discretion by granting leave to

withdraw.




                                               - 12 -
No. 1-21-1000

¶ 28   Atik also contends the trial judge should have continued the case because Atik needed more

documents. The trial judge has discretion to continue a case, and we will not disturb the judge’s

decision on a motion to continue unless there is an abuse of discretion. Stern v. Stern, 179 Ill.

App.3d 313, 319 (1989). Merel, as an officer of the court, stated he had given Atik copies of every

document the parties exchanged. In arguing he needed more documents, Atik mentioned Sofia’s

financial statement, but then he admitted he had the documents. He did not identify any missing

document or any other financial exhibit that he had not received prior to trial. Atik still has not

indicated what documents he needed or what difference the document could have made.

¶ 29   The trial judge had delayed the trial due to Atik’s inability to work with any of the many

attorneys he previously retained. As this case involved issues of child custody, and the parties had

largely agreed on most issues, further delay appeared unnecessary. We find no abuse of discretion

in choosing not to order a continuance. See In re Marriage of Knoche, 322 Ill.App.3d 297, 308,

750 N.E.2d 297 (2001).

¶ 30                                   B. Guardian’s Report

¶ 31   Atik next argues that the judge should not have allowed Sternfield’s report into evidence

because Sternfield distributed it on July 17, 2021, only two days before trial. This court will not

reverse the trial judge’s rulings on the admissibility of evidence “unless the trial judge abused its

discretion, and the ruling prejudiced the appellant.” Knight v. Chicago Tribune Co., 385 Ill.App.3d

347, 355 (2008).

¶ 32   Atik’s testimony shows his familiarity with the events described in Sternfield’s report.

Atik knew, from prior proceedings, why Sternfield recommended the order of protection and

supervision for Atik’s visits with Zaid. Atik argues he should have had more time to prepare cross-

examination, but he does not suggest what testimony he could have elicited with preparation or

                                               - 13 -
No. 1-21-1000

how the preparation might have affected the result of the proceeding. Because Atik has not shown

he suffered prejudice due to the belated distribution of the report, we find no reversible error. See

People v. DeRossett, 237 Ill.App.3d 315, 331 (1992); United States v. Bryson, 94 F. App’x 389,

396–97 (7th Cir. 2004) (no reversible error where defendant did not show how evidence would

have differed if the judge had allowed him more time to prepare).

¶ 33                                          C. Hearsay

¶ 34   Atik contends the judge erred by overruling his hearsay objection to Sternfield’s testimony

and statements in Sternfield’s report about conversations with Mehreen. Section 606.5(c) of the

Illinois Marriage and Dissolution of Marriage Act establishes that hearsay statements of a child

“relating to any allegations that the child is an abused or neglected child * * * shall be admissible

in evidence in a hearing concerning allocation of parental responsibilities." 750 ILCS 5/606.5(c)

(West 2020). The conversations concerned Atik’s conduct that Mehreen considered abusive. The

judge did not abuse her discretion by permitting Sternfield to report and testify about his

conversations with Mehreen. See Daria W. v. Bradley W., 317 Ill. App. 3d 194, 200 (2000).

¶ 35   Atik points out that Sternfield’s testimony and report included compound hearsay in that

Sternfied testified about what Mehreen stated her boss said to her about Atik’s call to her boss. We

find that the judge did not rely on testimony about that conversation in ruling on the order of

protection. Atik has not shown prejudice due to the compound hearsay. We find no reversible

error. Knight, 385 Ill. App.3d at 358.

¶ 36                                     D. Order of Protection

¶ 37   Atik argues the judge erred by extending the order of protection as to Mehreen. Section

214(c) of the Domestic Violence Act, concerning orders of protection, provides:



                                                 - 14 -
No. 1-21-1000

       “(1) In determining whether to grant a specific remedy, other than payment of

       support, the court shall consider relevant factors, including but not limited to the

       following:

           the nature, frequency, severity, pattern and consequences of the respondent’s

           past abuse, neglect, or exploitation of the petitioner *** and the likelihood of

           danger of future abuse, neglect, or exploitation to petitioner or any member of

           petitioner's or respondent’s family or household; ***

           the danger that any minor child will be abused or neglected * * *

       (3) *** [T]he court shall make its findings in an official record or in writing, and

       shall at a minimum set forth the following:

           (i) That the court has considered the applicable relevant factors described in

           paragraphs (1) and (2) of this subsection.

           (ii) Whether the conduct or actions of respondent, unless prohibited, will likely

           cause irreparable harm or continued abuse.

           (iii) Whether it is necessary to grant the requested relief in order to protect

           petitioner or other alleged abused persons." 750 ILCS 60/214(c) (West 2020).

¶ 38   Here, the trial judge entered the order of protection on June 3, 2021 and extended the order

on July 26, 2021. The judge may extend an order of protection “on the basis of petitioner's motion

or affidavit stating no material change in circumstance has occurred since the entry of the order.”

Lutz v. Lutz, 313 Ill.App.3d 286, 289 (2000). The judge need not repeat findings when it extends

an order of protection. Mowen v. Holland, 336 Ill.App.3d 368, 376 (2003) (a trial judge's findings

in support of a plenary order are sufficient to satisfy the requirements of the Act where the plenary



                                               - 15 -
No. 1-21-1000

order is an extension of the emergency order, and the emergency order of protection makes specific

findings of neglect and abuse).

¶ 39   Atik has not included in the record on appeal a transcript of the proceedings that resulted

in the original order of protection. The case before us is not like Hedrick-Koroll v. Bagley, 352 Ill.

App. 3d 590, 593–94 (2004), where the record showed the appellant unsuccessfully attempted to

obtain, from the court clerk, the transcript of the proceeding that led to the initial order of

protection. When this court has no record of the trial court’s proceeding, we presume the trial court

had a sufficient factual basis for its holding and that its order conforms with the law and was not

an abuse of discretion. In re Marriage of Kiferbaum, 2014 IL App (1st) 130736, ¶ 23. We find

the absence of findings in the order entered on July 26, 2021, does not require reversal.

¶ 40   Atik contends the evidence at trial does not support the extension of the order of protection.

We will not overturn an order of protection unless the trial judge’s findings are against the manifest

weight of the evidence. Best v. Best, 223 Ill. 2d 342, 350 (2006). Section 214 authorizes issuance

of an order of protection “[i]f the court finds that petitioner has been abused by a family or

household member or that petitioner is a high-risk adult who has been abused, neglected, or

exploited, as defined in this Act.” 750 ILCS 60/214(a) (West 2020). The Domestic Violence Act

includes harassment in the definition of abuse. 750 ILCS 60/103(1) (West 2020). “`Harassment

means knowing conduct which is not necessary to accomplish a purpose that is reasonable under

the circumstances; would cause a reasonable person emotional distress; and does cause emotional

distress to the petitioner.” 750 ILCS 60/103(7) (West 2020).

¶ 41   Atik admitted that in his emails to Mehreen he stated something similar to: “Remove my

name from your records. I don’t want to associate with you or anything you do. *** You are a




                                                - 16 -
No. 1-21-1000

huge disappointment to me and what you did knowingly or unknowingly is gravest sin for a

Muslim. I will not forgive you in my life for that. I feel ashamed to tell anyone I had a daughter.”

¶ 42   The emails admitted into evidence and Atik’s testimony show no reasonable purpose for

his conduct and support the conclusion that a reasonable daughter would find the conduct

emotionally distressing. Sternfield’s testimony and report support the conclusion that the emails

caused Mehreen emotional distress. The evidence supports extension of the order of protection.

See Best, 223 Ill. 2d at 350.

¶ 43                                       E. Supervision

¶ 44   Atik argues the judge failed to make the findings needed for the order requiring supervised

visitation with Zaid. Under the Illinois Marriage and Dissolution of Marriage Act, “the court shall

not place any restrictions on parenting time ***, unless it finds by a preponderance of the evidence

that a parent’s exercise of parenting time would seriously endanger the child's physical, mental,

moral, or emotional health.” 750 ILCS 5/602.7(b) (West 2020). For the supervision order, like the

order of protection, the judge used the order the attorneys prepared as an agreed order, and the

judge did not add any further findings. The supervision order extended a prior order. Atik has not

included in the record on appeal a transcript of the hearing that resulted in the initial order for

supervision. We must presume the judge had an adequate basis for the initial order and made all

required findings at the hearing. The statutes do not require repetition of those findings for the

extension of the order. We find the absence of specific findings in the allocation order regarding

the danger to Zaid does not require reversal here.

¶ 45   We also find Sternfield’s testimony and report concerning Zaid sufficient to support

supervised visitation. Atik’s “volatility and instability,” difficulty controlling his anger with Zaid,

derisive comments about Zaid’s mother and sister, and Zaid’s express preference for supervision

                                                - 17 -
No. 1-21-1000

all support the conclusion that unsupervised visits with Atik would endanger Zaid’s emotional

health. See In re Marriage of Mayes, 2018 IL App (4th) 180149, ¶ 60. The trial judge did not abuse

her discretion by extending Atik’s supervised visits with Zaid. See In re Marriage of Betsy M.,

2015 IL App (1st) 151358, ¶¶ 59-62.

¶ 46                                  F. Ex parte Discussion

¶ 47   After the trial judge announced her decision on the allocation of parental responsibilities,

the judge addressed financial issues. Atik’s comments indicated he did not understand the nature

of the proceedings. The judge suggested Atik could privately discuss the procedures with standby

counsel, and Atik agreed to the suggestion. When Atik left the Zoom meeting and entered the

breakout room, he knew the judge, Sofia, Sofia’s attorney, and the court reporter would remain in

the Zoom meeting. Atik did not object, and he now contends that the discussion between the judge

and Sofia’s attorney while Atik was in the breakout room violates restrictions on ex parte contact

and requires reversal.

¶ 48   Bauer v. Memorial Hospital, 377 Ill. App. 3d 895, 912 (2007), guides our resolution of the

issue. The Bauer court found:

       “In the present case, *** it was no secret that an ex parte communication occurred,

       nor was the subject of the ex parte communication a secret. Instead, the ex parte

       communication occurred during the trial, and all the parties and their attorneys were

       aware that it was occurring ***. [A] reversal is unnecessary because there is no

       suggestion of bias or prejudice on the part of the trial judge, i.e., there is no

       suggestion that there was any outside influence or that the case was decided on any

       basis other than the evidence presented in the case.”




                                              - 18 -
No. 1-21-1000

¶ 49   We find that the judge did not discuss anything secretly, and the court reporter transcribed

the conversation with Sofia’s attorney. The conversation concerned agreements the parties had

already reached in their extensive negotiations on financial issues. Cook County Circuit Court

Rule 17.4 (eff. Feb. 1, 1985), provides that, “in civil cases with the express consent of all parties

of record, a judge may communicate with fewer than all participants to promote settlement, for the

purpose of scheduling or for any other similar purposes.” The limited, transcribed discussion

concerned only topics appropriate for ex parte discussion under Cook County rules. The judge’s

conduct does not suggest bias. The trial judge’s failure to obtain Atik’s express consent to the ex

parte discussion, as required by Cook County rules, amounts to harmless error. See Bauer, 377 Ill.

App. 3d at 912. We find the brief ex parte exchange does not warrant reversal here.

¶ 50                                       G. Due process

¶ 51   Finally, Atik contends the confusing proceeding denied him due process. The judge and

the attorneys referred to the hearing as a “binding pretrial.” We have found no case or statute

explaining a binding pretrial. The judge treated the proceedings as something like binding

arbitration. See In re Marriage of Haleas, 2017 IL App (2d) 160799, ¶ 5. Atik had a full and fair

opportunity to decide whether to accept the settlement terms to which the parties tentatively agreed

in their extensive negotiations. Atik had a full and fair opportunity to present evidence on contested

issues, to cross-examine Sofia’s witness and challenge her exhibits, and to have an unbiased judge

weigh the evidence and resolve the contested issues. “Due process of law is served where there is

a right to present evidence and argument in one’s own behalf, a right to cross-examine adverse

witnesses, and impartiality in rulings upon the evidence which is offered.” Piotrowski v. State

Police Merit Board, 85 Ill.App.3d 369, 373 (1980). We find no violation of Atik’s right to due

process.


                                                - 19 -
No. 1-21-1000

¶ 52                                    III. CONCLUSION

¶ 53   The trial judge did not abuse her discretion by allowing Merel’s unopposed motion to

withdraw, denying Atik’s request for a continuance, admitting the guardian ad litem’s report into

evidence, and allowing hearsay concerning the guardian’s discussions with the minor children into

evidence. Atik has not presented a sufficient record for this court to determine whether the trial

judge made the necessary findings when she entered the initial order of protection or the initial

order for supervision of Atik’s visits with Zaid. The record sufficiently supports the trial judge’s

decision to extend those orders. The transcribed ex parte communication between the judge and

Sofia’s attorney during the brief time Atik left the Zoom meeting does not require reversal. The

judge afforded Atik due process. Accordingly, we affirm the trial court’s judgment.

Affirmed.




                                               - 20 -